 DETROIT FREE PRESSDetroit Free Press, Inc. and Gerald M. Kaye, andLaurence R. Dumouchelle. Cases 7-CA-15199(1)and 7-CA- 151992(2)September 25, 1979DECISION AND ORDERBY MEMBERS PENEL I.O MURPHY, AND TRUESD)ALEOn June 20, 1979, Administrative Law Judge Ber-nard Ness issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and a supporting brief, and Respondent filed abrief in opposition to the General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.DECISIONSTATEMENT OF THE CASEBERNARD NESS. Administrative Law Judge: Upon unfairlabor practice charges filed by Gerald M. Kaye on May 26.1978, in Case 7-CA- 15199(l) and by Lawrence R. Dumou-chelle on May 30. 1978, in Case 7-CA-15199(2), againstDetroit Free Press, Inc..' herein called Respondent. a con-solidated complaint issued on July 14, 1978. The primaryissues are whether Respondent violated Section 8(a)( 1) and(3) of the Act by disciplining the charging parties for theiractions in protesting alleged abnormally dangerous workingconditions. Respondent has denied the commission of anyunfair labor practices. The hearing was held before me onDecember 13-14. 1978, at Detroit, Michigan.Upon the entire record and my observation of the wit-nesses, and after due consideration of the briefs filed by theGeneral Counsel and Respondent. I make the following:I The name of Respondent was corrected at the hearing.FIND[IN(S ()F FAIrI. THE BUSINESS OF RESP()Nl)NIRespondent, a Michigan corporation, with its principaloffice in Detroit. Michigan, is engaged in publishing a dailyand Sunday newspaper and in related operations. In thecourse and conduct of its publishing operations, during thecalendar year 1977. a representative year. Respondent hada gross revenue in excess of $1.000000,. held membership inor subscribed to various interstate news services. and adver-tised nationally sold products, the revenue from which ex-ceeded $500,000. During this same period. it purchased andcaused, to be shipped materials to its Detroit. Michigan.facility valued in excess of $500.000 from points outside theState of Michigan. The parties agree. and I find. that Re-spondent is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE I.ABOR ()R(iANIZAIIN INOI().V1:)The parties agree. and I find. Detroit Newspaper Printingand Graphics Communications Union of North America.Local 13, AFL-CIO, herein called the Union. is a labororganization within the meaning of Section 2(5) of the Act.III. IHE At.t.E(GEI) tNAIR I.ABOR PRA( II(ISA. IntroductionRespondent publishes a newspaper in the Detroi:. \Michi-gan. area. The issues in this case stem from a work stoppageon the morning of May 25. 1978, while an edition of thenewspaper was being run through the press. The pressroomemployees are represented by the Union. The contract ineffect between the parties contains the following provision:No employee or employees shall engage in an\ walk-out, strike or boycott, or quit in sufficient numbers tohamper or interfere with prompt and regular publica-tion during the life of this agreement.Disciplinary action was imposed upon Kaye and Dumou-chelle for their participation in protesting against the con-tinued operation of press 12 because of a condition thenexisting in the face of the no-strike clause. The basic con-tention of the General Counsel is that an abnormallbdan-gerous work condition existed within the meaning of Sec-tion 502. and the no-strike clause did not remove theiractivity from the realm of protected Section 7 activits. Theincident which resulted in the imposition of the disciplinarNaction against the two individuals occurred when a safebutton on one of the control boxes on unit 29 of press 12was inoperable.B. The Operation of the Prexs.setThere are seven presses in the pressroom. 1The pressroomoccupies 2-1 /2 floors. A press is a configuration of a specificnumber of units and a folder. Press 12 is a cnfiguration ofsix units, numbered 25 through 30. and one filder. Thenumber of pages to be printed determines the number of245 NLRB No. 52335 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunits to be hooked up to the folder. A unit holds plateswhich print the newspaper's contents on a roll of paper,known as the web. The folder is that part of the press thatfolds the paper and collects it. Then the paper is sent on aconveyor to the mailing room. The movement of the pressesis manually controlled by the use of control boxes contain-ing buttons. The flow of newsprint originates in the reelroom located in the basement, and the paper then is led upto the floor level of the pressroom and threaded through theunits. The catwalk is above the units at the superstructureof the press which gives the pressmen access to finishthreading through the unit and then on to the folder.The press may be at a complete stop or may be moving atvarious speeds. There are 28 control boxes for each press.There are two control boxes on each unit, one on each sideof the unit. Each box contains six buttons. Three of thebuttons control the speed of the press (fast, slow, and jog orinch). The stop button is used to stop the press. The safebutton applies a "safe" condition to the press. When thesafe button is depressed or engaged, the press remains inthe status quo condition. If the press is stopped and thenthe safe button is engaged, the entire press will remainstopped. If the press is running at one of the speeds and thesafe button is then engaged, the entire press remains at thesame speed and could not be increased. The sixth button.the run button, is used to disengage the safe button so thatthe speed of the press can be increased. When the safe but-ton is engaged on a particular control box, a red light ap-pears on each unit, indicating a safe button has been en-gaged somewhere on the press. At the same time, a yellowlight also appears on the control box where the safe buttonwas applied, thus showing the pressmen where the safe wasapplied. Once a safe button is engaged on a control box, itcannot be disengaged from another control box.The incident on the morning of May 25 involved themalfunction of the safety button on Unit 29 during thewebbing process-the threading of the newsprint rollthrough the press. At points in the webbing process, thepressmen have to reach into the unit with their hands. Dur-ing this phase, the press is stopped with the safe buttonengaged. When the webbing process clears the units andreaches the catwalk, the press is put on a "slow walk." byactivating the job or inch button and then engaging the safebutton so that the speed of the press cannot be increased.During this phase, while the press is moving, the pressmendo not have their hands in the unit.C. The Work StoppageDumouchelle, employed by Respondent about 6 years asa pressman, was working on the night shift on press 12 inMay 1978. On May 24 he was the "man in charge" of press12.' About I a.m., on May 25, the web broke on units 28and 29. Dumouchelle and the other pressmen went throughthe normal procedure of putting the web on unit 29 backinto the press, and then the press was started up slowly tofeed the tape and paper into the folder. The tape and paper2 He kept production records for the parts and recorded the number ofemployees working.on unit 29 broke again. Dumouchelle hit the stop buttonand attempted to engage the safe button, but it would notdepress. Dumouchelle then engaged the safe button on unit30 and continued the webbing process while the press wasstopped.) A stage was then reached when the press wouldbe put on slow speed to lead the tape and paper fully intothe fblder.' Assistant pressroom foreman Ferriby noticedthe pressmen on the crew at unit 29 were idle. He askedDumouchelle what the problem was. Dumouchelle toldhim the safe button on unit 29 was inoperable. Ferriby di-rected Dumouchelle to continue webbing and said hewould get the electrician. Ferriby was unable to locate anelectrician; he returned to press 12 and covered the controlbox on unit 29 with a rag to indicate the box was inoper-ative. Ferriby then directed Dumouchelle to continue web-bing. Dumouchelle refused. He said the box was inoper-ative and he wanted to consult with the safety chairman.'Ferriby left to call his supervisor. Kaye and Cynar6cameover to press 12 and were told of the problem by Dumou-chelle. Kaye and Cynar then left to seek out Ferriby in theoffice. While they were talking with Ferriby. Laurie Scrase,Respondent's assistant pressroom superintendent, havingbeen infbrmed the crew had ceased webbing, came over thepress 12. Scrase ordered Dumouchelle to complete the web-bing and said he would have the safe button fixed beforethe press was run.7He told Dumouchelle that if he felt he had to the safebutton operating. the button on unit 30 could be used. Inthe meantime, Kaye protested by Ferriby that the webbingoperation should not continue while the safe button wasinoperative and this malfunction created an unsafe condi-tion. They then returned to press 12 as Scrase was directingDumouchelle to continue webbing. Kaye intervened andsaid the malfunctioning safe button was inoperative andthis was malfunctioning safety equipment that must be re-paired before the web operation could continue. He toldScrase the crew would not continue the webbing until thesafe button was repaired and operative. Scrase told Kayeand Dumouchelle that the press had been operated in thepast with broken boxes. Kaye stated that he understood ithad been done in the past but that did not mean the menwould continue to work under these conditions. Scrase thentold Kaye and Dumouchelle they could be subjected to dis-ciplinary action. At this time an electrician appeared on thescene and repaired the control box. It took about 12 min-utes to make the repair. He substituted parts taken fromanother control box on the catwalk. A rag was then put onthe other control box signifying it was now inoperable. Af-' The lights went on when Dumouchelle engaged the unit 30 safe buttonand he knew it was functioning properly.' Unit 29 was the closest unit to the folder.I Gerald Kaye, then working on press 10, was the Union's safety chair-man.The Unions' assistant chapel chairman on duty at the time.Scrase credibly testified crews do not always use the safe button whenwebbing the press. Dumouchelle testified he always activated the safe buttonwhen webbing a unit but did not think all pressmen did. He further testifiedhe would not have used the safe button when the press was on slow speednone of the other pressmen would increase the speed "because at that pointeverybody is working on leading this tape, and there would be nobody avail-able to put the press on speed." He stated the only time a pressman woulddisengage the safe button put on by another pressman is when directed by aforeman.336 DETROIT FREE PRESSter the repair was made, Kaye told the men to continuetheir work which they did. Scrase testified the newspaperedition was 42 minutes late in getting out. He attributedabout 32 minutes to the production time lost. It should benoted, however, it took the electrician about 12 minutes tomake the repair and, as stated above, the press would nothave been put in production until the button was repaired.Testimony of Respondent's electrical superintendent. Al-fred Singer. established that the malfunction of the safe but-ton was a mechanical failure not electrical. The operationof the safe buttons on the other control boxes would not beaffected by the mechanical failure of the unit 29 safe but-ton. The only way the safe button on unit 30 could hedisengaged was by activating a button from the same unit30 control box, In the event of an electrical malfunction.the press would fall into an automatic "fail safe" condition.i.e., if the press were in motion, the speed could not beincreased, or if the press were motionless. it could not bestarted.Kaye was suspended for 10 days for countermandingScrase's order for the men to continue the webbing opera-tion, causing the press to be late.' Dumouchelle was given awritten reprimand for refusing to continue the webbing op-eration .Discussion and AnalysisThe complaint alleges that disciplinary action was im-posed upon Kaye and Dumouchelle because they com-plained about the unsafe condition of the printing pressbeing dangerous to life and limb, and Section 502 is appli-cable. Respondent contends the disciplinary action was im-posed because of an insubordinate refusal to work in viola-tion of the applicable no-strike provision of the existingcollective-bargaining contract. Respondent further arguesan abnormally dangerous condition did not exist and there-fore the activities of Kaye and Dumouchelle constituted astrike.The initial question to be determined is whether an ab-normally dangerous condition for work existed at the timethe protest by the employees was made. It is settled that thetest of whether a work stoppage qualifies for the exceptionprovided by Section 502 of the Act is an objective ratherthan a subjective one.'0The record does not support a find-ing that such condition existed. It is undisputed that thebuttons on the control box, including the safe button, con-stitute an intergral part of its safety equipment system.However, the fact that the safe button on the unit 29 con-trol box was inoperative did not create an abnormally dan-gerous condition. As stated above, engaging the safe buttonon another control box would maintain the status quo ofthe press. When Dumouchelle became aware the safe but-ton on unit 29 could not be depressed, he activated the safebutton on unit 30. When he saw the light appear, he wasaware the unit 30 safe condition was engaged and function-ing properly. The only way the safe condition could be dis-I G.C. Exh. 4.'G.C. Exh. 5.1 Galeway Coal Companv v. niled Mine Workers. Distraci 4. Local 63301414 U.S. 368 (1974).engaged was by activating a button fronm the same unit 30control box. Dumouchelle then continued the webbing pro-cess as he normally would have had there not been a. mal-function of the unit 29 sate button. And, as the recordshows, the past practice was that pressmen would web evenwithout activating the safe button. At the point whenDumouchelle refused to continue webbing, the press was tobe in a slow movement and the webbing process was in astage where a pressman would have his hands in the mov-ing press. However, Dumouchelle said he would not haveseen fit to apply the safe button at that stage of the webbHingprocess.The (iGeneral Counsel further argues that. een it thecharging parties engaged in a work stoppage. such stoppagedid not fall within the scope of the no-strike clause de-scribed above. The General Counsel, in her brief takes theposition that the stoppage in the wvebbing process as ofshort duration. and the record does not show the stoppageinterfered "with prompt and regular production." She re-fers to Scrase's testimon that the webbing still to be doneamounted to about 2 minutes while press 12 was out ofservice for about 32 minutes. However, Scrase also testifiedthat while the electrician worked on the unit 29 control box.which took about 12 minutes, the pressmen concurrentlycould have been webbing on linit 28. which would haretaken about 10 minutes. I find the Neport .vw. case'cited b the General Counsel distinguishable from the in-stant case. In the cited case. the Board found the employeesdid engage in a work stoppage of approximatel 20 minutesduration while they waited for a response fron manage-ment as to whether they would he sent home because of thecold weather. The Board found their action was not to putpressure on the emplo'er to send them home or to ubvertthe grievance and arbitration procedure hbut was purel, in-formational. The Board concluded the work stoppage didnot violate the no-strike provision of' the contract. In thepresent case it cannot be said the sppage wi s intorma-tional hut rather designed to put pressure on Respondent tocorrect a working condition before he orkers ould re-sume working.I am not persuaded bh the General ('ounsel's further po-sition that Kaye and D)umouchelle were not disciplined fortheir participation in the work stoppage but. rather. the!were disciplined for "insubordination.'' i.e. in not followingthe orders of supervisors to work. The General (Counsel re-lies on a statement in Pressroom Superintendent Hale's affi-davit given to a Board agent during the investigation of theunfair labor practice charge prior to the issuance of thecomplaint. In the affidasit Hale stated "Neither l)umou-chelle nor Kaye were disciplined for causing a work stop-page. Rather the reason was due to countermanding a ore-man's direct order." I find the General C'ounsel's conrtentionto be tenuous and lacking the merit. Hale's testimony inthis connection during cross-examination was as ollows:Q. Alright. The final decision to discipline asyours? Is that right?A. The final decision, right.11 Ne.por, .,ews Shiphll,,n :.m,. Ir ), D,tA ( r,.,ani. 236 NI RB 147(1(1978)337 ):('ISI()NS 0() NAIIONAI. I.ABOR RELATIONS BOARDQ. ol both employees?A. Yes.Q. And you disciplined the employees because theywere insubordinate? Is that right?A. hat is correct.Q. Ihe fact that these employees had been involvedin a work stoppage was not the reason you disciplinedthelm, is it'? Am I correct'?,. I[he fact that they were insubordinate andca lsed a work stappage was.Q. Isn't it true that the work stoppage didn't playanI part il your decision?A. I heir being insubordinate in stopping it was.Q. Alright. listen to nmy question. Isn't it true thatyou did not discipline them for the work stoppage?A I would have to say no to that question.JI I)( t NI:ss: I ou want to explain Nour ansswer, goa head.'I ii WIINi:ss: Well, they were insubordinate by notgoing to work and not allowing I will say not allow-ing Gerry and not allowing D)umouchelle going towork and (Gerry being member of' the union and anofficial of the union I think arry was more afraid ofthe union than he was of the office, and at that point Ifeel that they caused the work stoppage there. I knowthen did because they weren't working.I lale's letters to the indiiduals, given to them even beforethe unfair labor practice charge was filed, clearly refer tothe refusal to work. 2Accordingly. I find that Respondent's disciplinary actionimposed upon Kaye and Dumouchelle for their participa-tion in a work stoppage in the face of the no-strike clause inthe collective-bargaining agreement was not violative of theAct. I shall therefore recommend the complaint be dis-missed.CO)NiLUSI()NS O() LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Respondent has not engaged in the unfair labor prac-tices alleged in the complaint.iUpon the basis of the above findings of fact, conclusionsof law. and the entire record in this case, and pursuant toSection 10(c) of the Act I hereby issue the following recom-mended:ORDER'The complaint is dismissed in its entirety.i(; C, xh. 4 and 5.In the event that no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulaions of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, he adopted by the Board and becomeits findings, cnclusions, and Order. and all objections thereto shall bedeemed waived fIr all purposes.